            Case 2:18-cr-20069-DDC Document 46 Filed 03/02/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                 Plaintiff,

v.
                                                                  Case No. 18-20069-01-DDC
AMY MEINERT (01),

            Defendant.
___________________________________

                                   MEMORANDUM AND ORDER

          This matter comes before the court on pro se1 prisoner Amy Meinert’s Motion for an

immediate order of release under the Interstate Agreement on Detainers Act (“IADA”). Doc. 43.

Ms. Meinert asks the court to invoke this statute, release her from the Bureau of Prisons’s

custody, and transfer her to authorities in Linn County, Kansas to address the charges pending in

Case No. 15CR79. Id. at 1–3. For the reasons explained below, the court dismisses Ms.

Meinert’s Motion for immediate order of release because it lacks jurisdiction to decide the

motion. And, to the extent Ms. Meinert seeks compassionate release under 18. U.S.C. § 3582,

the court dismisses that request also for lack of jurisdiction.

     I.      Motion for Immediate Order of Release under IADA

                 A. Legal Standard

          Article III of the IADA establishes the procedures that a prisoner may invoke if she is

seeking to dispose of a detainer lodged against her by law enforcement officials. 18 U.S.C. app.

2 § 2, art. III(a). It provides:



1
         Because Ms. Meinert proceeds pro se, the court construes her filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
          Case 2:18-cr-20069-DDC Document 46 Filed 03/02/21 Page 2 of 6




       Whenever a person has entered upon a term of imprisonment in a penal or
       correctional institution of a party State, and whenever during the continuance of the
       term . . . there is pending in any other party State any untried indictment . . . on the
       basis of which a detainer has been lodged against the prisoner, [s]he shall be
       brought to trial within one hundred and eighty days after [s]he shall have caused to
       be delivered to the prosecuting officer and the appropriate court of the prosecuting
       officer written notice of . . . [her] request for a final disposition to be made of the
       indictment[.]

Id. The IADA requires that “warden, commissioner of corrections, or other official having

custody of the prisoner shall promptly inform [her] of the source and contents of any detainer

lodged against [her] and shall inform [her] of [her] right to make a request for final disposition of

the indictment, information, or complaint on which the detainer is based.” Id. art. III(c). So, the

IADA requires a prisoner to file her IADA demand in the jurisdiction where the detainer is

lodged. Id.

                   B. Analysis

       Ms. Meinert currently is serving a 45-month term of imprisonment based on a conviction

for distributing more than 50 grams of methamphetamine. Doc. 34 at 1–2. She is housed at a

facility operated by the Federal Bureau of Prisons, specifically, Hazelton Secure Female Facility

in West Virginia. Doc. 43 at 2 (¶ 6). Ms. Meinert asks the court to transfer her to Linn County,

Kansas to address the charges she faces in that jurisdiction in Case No. 15CR79. Doc. 43 at 1.

According to the government, the court “is without jurisdiction to order the Bureau of Prisons to

release the defendant to Linn County authorities” because Ms. Meinert is required to “file her

IADA claim in the jurisdiction where she seeks to be transported to; in this case, Linn County,

Kansas, where the actual prosecution will commence.” Doc. 45 at 2. The court agrees with the

government.

       As the Supreme Court has explained, the 180-day time period established in Article III(a)

“does not commence until the prisoner’ s request for final disposition of the charges against him

                                                  2
          Case 2:18-cr-20069-DDC Document 46 Filed 03/02/21 Page 3 of 6




has actually been delivered to the court and prosecuting officer of the jurisdiction that lodged the

detainer against him.” Fex v. Michigan, 507 U.S. 43, 52 (1993) (emphasis added); see also

Birdwell v. Skeen, 983 F.2d 1332, 1337 (5th Cir. 1993) (explaining that the “language of the

IADA reveals that the 180-day period does not commence until the prisoner has caused the

proper officials to receive the request; that is, when the prosecutor has obtained the request”

(emphasis added)). Here, to the extent a detainer exists, the Linn County Attorney’s Office, not

the federal government, who would have lodged the detainer based on Ms. Meinert’s state court

case, i.e. Case No. 15CR79. So, Ms. Meinert must file her IADA claim in that state court

jurisdiction, not here in federal court. As a consequence, this court lacks jurisdiction to release

Ms. Meinert to Linn County authorities under the IADA.

       Also, the court dismisses Ms. Meinert’s request for another reason. According to the

government, Ms. Meinert’s state court case involves a revocation of her probation in Case No.

15CR79. Doc. 45 at 2; see also Doc. 31 at 9 (listing a 2015 conviction in Case No. 15CR79 for

possessing methamphetamine in Ms. Meinert’s Presentence Investigation Report and noting that,

on September 20, 2018, the prosecution filed a motion to revoke probation and the court had

issued an active warrant). But, a “probation-violation charge, which does not accuse an

individual with having committed a criminal offense in the sense of initiating a prosecution . . .

does not come within the terms of Art. III [of the IADA].” Carchman v. Nash, 473 U.S. 716,

725 (1985). Thus, the IADA does not apply to detainers for probation violations. And, because

Ms. Meinert’s case involves revocation of her probation in Case No. 15CR79, she is not entitled

to relief under the IADA. So, the court also dismisses her motion for this second reason.




                                                  3
            Case 2:18-cr-20069-DDC Document 46 Filed 03/02/21 Page 4 of 6




    II.      Compassionate Release under 18 U.S.C. § 3582

          While Ms. Meinert’s motion doesn’t include an explicit request for compassionate

release, she has attached to her motion several documents, including a warden’s response to her

request for compassionate release. Doc. 43 at 4. Even if the court liberally construes Ms.

Meinert’s pro se motion as one requesting compassionate release under 18 U.S.C. §

3582(c)(1)(A), relief remains elusive. As explained below, the court lacks subject matter

jurisdiction to consider her request for relief under that statute. The court first recites the legal

standard and then applies it to Ms. Meinert’s motion.

                 A. Legal Standard

          In 2018, the First Step Act modified the compassionate release statute and permitted a

defendant to bring her own motion for relief. First Step Act of 2018, Pub. L. No. 115-391, § A

603(b)(1), 132 Stat. 5194 (2018). After this amendment, a defendant may bring a motion for

compassionate release from custody but only if she “has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on [her] behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

          If a prisoner satisfies the statutory prerequisites of exhaustion or lapse, the court may

grant a motion seeking relief under § 3582(c)(1)(A) if (i) “extraordinary and compelling reasons”

warrant a sentence reduction, or (ii) “the defendant is at least 70 years of age, has served at least

30 years in prison, . . . and a determination has been made by the Director of the Bureau of

Prisons that the defendant is not a danger to the safety of any other person or the community . . .

.” “Unless the basis for resentencing falls within one of the specific categories authorized by

section 3582(c), the district court lack[s] jurisdiction to consider [defendant’s] request.” United



                                                    4
          Case 2:18-cr-20069-DDC Document 46 Filed 03/02/21 Page 5 of 6




States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (citations and internal quotation marks

omitted) (vacating district court’s Order denying motion under § 3582(c)(1)(A) and remanding

with instructions to dismiss motion for lack of jurisdiction); see also United States v. Poutre, 834

F. App’x 473, 474 (10th Cir. Jan. 27, 2021) (affirming district court’s decision to dismiss for

lack of subject matter jurisdiction defendant’s § 3582(c)(1)(A) motion where district court

concluded that defendant’s “motion failed to meet the § 3582(c)(1)(A) standards”); United States

v. Harris, No. 15-40054-01-DDC, 2020 WL 7122430, at *1–2 (D. Kan. Dec. 4, 2020)

(discussing our Circuit’s reading of § 3582(c) as jurisdictional).

               B. Analysis

       The court lacks subject matter jurisdiction to consider Ms. Meinert’s motion for at least

two reasons.

       First, Ms. Meinert hasn’t shown that she has exhausted her relevant administrative rights

before filing a motion seeking compassionate release. As the court explained earlier,

§ 3582(c)(1)(A) permits a court to modify an imprisonment term “upon motion of the defendant

after [1] the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever is earlier[.]”

Yet, Ms. Meinert doesn’t provide information sufficient for the court to determine whether she

has met either alternative. Her motion fails to explain whether the warden failed to respond to

her request within 30 days. So, she has not shown lapse. Nor has she shown exhaustion. For, if

the warden did respond to (and deny) her request within 30 days, Ms. Meinert doesn’t assert that

she exhausted her administrative rights to appeal the warden’s decision. See Doc. 43 at 4

(explaining that if Ms. Meinert was “not satisfied” with the warden’s decision, she “may appeal



                                                  5
          Case 2:18-cr-20069-DDC Document 46 Filed 03/02/21 Page 6 of 6




utilizing the Administrative Remedy Process (BP-9) within 20 days of receiving this notice”).

Ms. Meinert hasn’t demonstrated that she has satisfied the statute’s requirement of exhaustion or

lapse. So, the court lacks jurisdiction to decide her request for relief under § 3582(c)(1)(A).

        Second, the court lacks jurisdiction over a motion seeking compassionate release under

18 U.S.C. § 3582(c) because Ms. Meinert does not present “extraordinary and compelling

reasons” warranting a sentence modification. Ms. Meinert based her compassionate release

request to the warden on her desire to live in Kansas because “all of [her] support system is in

Kansas” and West Virginia (where Ms. Meinert is currently held) “is too far away for anyone to

visit” her. Doc. 43 at 4. The desire to live in a different state because a defendant is too far

away from her support system is not an “extraordinary or compelling” reason to modify a

sentence under § 3582(c)(1)(A)(i). Also, Ms. Meinert is not at least 70 years old nor has she

served at least 30 years in prison, so she does not meet the requirements for release under

§ 3582(c)(1)(A)(ii). Accordingly, this court lacks jurisdiction over a motion seeking

compassionate release.

        IT IS THEREFORE ORDERED BY THE COURT THAT Ms. Meinert’s Motion for

immediate order of release under the Interstate Agreement on Detainers Act (Doc. 43) is

dismissed for lack of jurisdiction. And, to the extent the Ms. Meinert’s Motion seeks

compassionate release under 18 U.S.C. § 3582(c)(1)(A), that request is also dismissed for lack of

jurisdiction.

        IT IS SO ORDERED.

        Dated this 2nd day of March, 2021, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree______
                                                      Daniel D. Crabtree
                                                      United States District Judge



                                                  6
